Title: To Alexander Hamilton from Robert Troup, 25 December 1793
From: Troup, Robert
To: Hamilton, Alexander



New York 25 Decr 1793
My dear friend

Frances I find is persisting in his persecution of you and As he has thought proper to complain to Congress, the business has acquired a degree of importance which perhaps is not unworthy of your attention. Under the influence of this idea I applied yesterday to Dunscomb to give me a memorandum of what he had some time ago told me had passed between you & him with relation to some matter in which Frances was interested. The memorandum was readily furnished me & I now forward it to you. If the information can be of any use to you I will have it put into the form of a certificate & will transmit it to you without delay.
It is the general opinion of the friends of the government here that the President has never appeared to greater advantage than in his last Speech to Congress & the communications which followed it. Genet is completely on his back & I cannot now hear of any person who attempts seriously to defend his conduct. Jefferson’s letter to Gouverneur Morris has blotted all the sins of the former out of the book of our remembrance; and with the sentiments & temper, Jefferson at present appears to profess, we would much regret that he should quit his post until the clouds which threaten a storm be dispersed. If Jefferson resigns it is conjectured Randolph will succeed him & in this event the office of Attorney General would suit both Laurance & Harison. I verily believe the latter is the most competent Lawyer in the United States for the office.
Judge Duane is nearly gone. The question of Jurisdiction now before him has frightened him into a fit of sickness & God Knows when we shall have his decree. His delay is a source of virulent censure upon our government amongst the partizans of the French Sans culottes.
In the election of our Branch directors I wish it could be so contrived that Lenox could be one of them. It would be grateful to him & to many of our good friends. Last year he was on the nomination & I have understood was near succeeding. He is a very honest & sound fellow and has the reputation of being a man of handsome property. If other arrangements would admit of it I should be personally gratified with his appointment.
If you have not already written to Benson about our next election for Governor in answer to Benson’s letter to you upon that subject I think you had better postpone writing till you see Harison. He will attend the election of Directors for the national bank.
Notwithstanding every effort of the antifederalists to excite a disposition for war the great majority of our fellow citizens continue firm in their wish for peace with all the world. I sincerely hope this will also continue to be the wish of the Government. By a war I think we shall hazard much——& I do not see what we are to gain. With the sincerest affection
I am Dear Sir   Yours

Rob Troup
A. Hamilton Esq

